                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                                CENTRAL DIVISION

L & M ETHANOL MAINTENANCE, INC.,
                                                               No. 3:19-cv-03042
                      Plaintiff,
                                                  DEFENDANTS' MOTION FOR LEAVE
v.                                                     TO FILE UNDER SEAL

MARK GAALSWYK, ROBERT PARRA,
WILLIAM HINZ, AND EASY
AUTOMATION, INC.,

                      Defendants.

       Pursuant to Local Rule 5(c), Defendants Mark Gaalswyk, Robert Parra, William Hinz,

and Easy Automation, Inc. (collectively, "Defendants") move for leave to file their Reply in

Support of their Motion for Summary Judgment (and related documents) under seal. In support,

Defendants state:

       1.     On March 13, 2020, Defendants filed a Motion for Summary Judgment seeking

an order that Plaintiff L & M Ethanol Maintenance, Inc. ("Plaintiff") cannot pierce Easy Energy

Systems, Inc.'s corporate veil. See Dkt. 18. Plaintiff responded on April 27, 2020 with a

confidential brief that was filed under seal. See Dkt. 25. By agreement of counsel and order of

this Court, Defendants' deadline to file its Reply in Support of its Motion for Summary Judgment

is Monday, May 11, 2020 ("Reply").

       2.     Defendants' Reply attaches and discusses confidential information, such as

minutes of the board of directors and shareholders of EES, certain of EES' financial statements,

customer information, and project information.

       3.     As such, Defendants respectfully seek leave of Court to file under seal their Reply

and related briefing (i.e., Response to Plaintiff's Statement of Facts, Defendants' Statement of




      Case 3:19-cv-03042-LTS-MAR Document 28 Filed 05/08/20 Page 1 of 2
Additional Facts in Support of Summary Judgment, and Defendants' Supplemental Appendix).

       WHEREFORE, for the reasons stated herein, Defendants respectfully request that the

Court enter its order granting them leave to file their Reply and related briefing under seal, and

granting all other relief this Court deems just and proper.

Dated: May 8, 2020.
                                                  Respectfully submitted,

                                                  /s/ Samuel L. Blatnick
                                                  Samuel L. Blatnick (AT0011632)
                                                  Stinson LLP
                                                  1201 Walnut Street, Suite 2900
                                                  Kansas City, MO 64106
                                                  Sam.Blatnick@Stinson.com
                                                  (816) 691-2712

                                                  ATTORNEYS FOR EASY AUTOMATION,
                                                  INC.


                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on May 8, 2020, I electronically filed the foregoing
with the Clerk of the Court using the ECF system, which will send notification of such filing to
all counsel of record in this Action.

                                                    /s/ Samuel L. Blatnick
                                                    ATTORNEY FOR EASY AUTOMATION,
                                                    INC.




                                     2
       Case 3:19-cv-03042-LTS-MAR Document 28 Filed 05/08/20 Page 2 of 2
